Citation Nr: 0114940	
Decision Date: 05/30/01    Archive Date: 06/04/01	

DOCKET NO.  00-05 090	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than July 30, 1997, 
for special monthly compensation under 38 U.S.C.A. § 1114(k) 
(West 1991) on account of loss of a creative organ.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which, in pertinent part, granted the 
veteran entitlement to special monthly compensation based on 
loss of use of a creative organ, effective from July 30, 
1997.  


FINDINGS OF FACT

1.  A rating decision of June 1952 granted service connection 
for atrophy of the left testicle; the veteran was notified of 
that decision and did not appeal.

2.  The laws and regulations in effect in June 1952 did not 
provide for special monthly compensation on the basis of loss 
of use of a creative organ.

3.  A claim for loss of testicle was received on July 30, 
1998.

4.  Special monthly compensation based on loss of use of a 
creative organ was granted in March 1999, effective from July 
30, 1997.  


CONCLUSION OF LAW

An effective date prior to July 30, 1997, for special monthly 
compensation for the loss of use of a creative organ is not 
demonstrated as a matter of law.  38 U.S.C.A. §§ 1114, 5110 
(West 1991); 38 C.F.R. §§ 3.114, 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he injured 
his left testicle during service as the result of a fall 
while entering a mail truck.  He experienced pain and 
swelling and was treated with ice, morphine and bed rest.  

A rating decision in June 1952 granted service connection for 
atrophy of the left testicle and assigned a noncompensable 
rating, effective from April 1952.  That rating decision did 
not mention consideration of special monthly compensation on 
the basis of loss of use of a creative organ.  The veteran 
was notified of this determination that same month and did 
not appeal.

On July 30, 1998, the veteran's Application for Compensation 
or Pension, VA Form 21-526 was received by the RO, reporting 
a loss of a testicle in service.  In a statement dated in 
September 1998 the veteran stated that he was hospitalized 
for three days in service due to severe bleeding related to 
the loss of his left testicle.  

Entitlement to special monthly compensation based on loss of 
use of a creative organ was granted effective from July 30, 
1997, by an RO rating decision dated in March 1999.  

VA examined the veteran in May 1999 and the examining 
physician noted his history of an injury to his left testicle 
in service.  It was recorded that the veteran did not require 
any surgery for this injury nor was any surgery recommended.  
On genitourinary examination the veteran was found to have an 
absent left hemiscrotum with a very small cord structure 
versus testicle retracted towards the left inguinal region.  
Atrophic left testicle was diagnosed.  

In January 2000, the veteran submitted a notice of 
disagreement pertaining to the effective date for the award 
of special monthly compensation based on loss of a creative 
organ.  The veteran stated that in 1943, he lost his left 
testicle.  He stated that he has had problems associated with 
the loss of his left testicle since 1943.  He claimed that 
since he has had problems since 1943, he is entitled to back 
compensation from 1943 to 1996.


Analysis

The Board is satisfied that all relevant facts have been 
developed and that the evidence of record is sufficient to 
adjudicate the veteran's claim and no further assistance to 
the veteran is required to comply with the duty to assist.  
See Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-
475 § 3(a) 114 Stat. 2096 (2000)  (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  

The veteran contends, in effect, that the medical evidence of 
record shows that he has had loss of use of his left testicle 
since service as a result of an inservice injury and that, 
therefore, the RO in March 1999 should have granted special 
monthly compensation on that basis effective from the date of 
onset of his injury in 1943, rather than from July 30, 1997.

In August 1952 Pub. L. 427, 82nd Congress, provided for 
additional compensation for loss of use of a creative organ 
as a result of service-connected disability for veterans of 
World War II and the Korean Conflict for the first time.  
Prior to Pub. L. 427, VA regulation provided for additional 
compensation for loss or loss of use of a foot or hand or for 
blindness in one eye due to service-connected disability, but 
not for loss of use of a creative organ.  Pub. L. 427 for the 
first time authorized a statutory award for the loss of use 
of a creative organ, providing a new benefit.

The effective date of Pub. L. 427, was the first day of the 
second calendar month following the date of approval of the 
Act, i.e., June 30, 1952.  As a consequence, there was no 
legal basis for an award of special monthly compensation for 
loss of use of a creative organ prior to August 1952.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if a 
claim is received within one year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(b)(2).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a); see also 38 U.S.C.A. § 5110(g).  If a claim is 
received at the request of the claimant more than one year 
after the effective date of the law or VA issue benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a).

Thus, under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) an 
effective date for compensation awarded pursuing to a 
liberalizing law enacted many years earlier, as is the case 
here, may not be earlier than one year prior to date of 
receipt of the veteran's claim.  The veteran's claim was 
received on July 30, 1998, and an effective date of July 30, 
1997, was established by the RO for the grant of special 
monthly compensation for loss of use of a creative organ.  No 
basis is provided in the law for a grant or an effective date 
for an award of special monthly compensation based on loss of 
use of a creative organ earlier than the date that is 
currently assigned.  Consequently, the benefit sought on 
appeal must be denied.  

We would add that VA is not under any legal obligation to 
notify claimants of changes of law which might apply to their 
claims unless there is a specific provision in the 
liberalizing law or issue which mandates notification.  
Lyman v. Brown, 5 Vet. App. 194 (1993).  See also Mason v. 
Derwinski, 2 Vet. App. 487 (1992) (holding that there was no 
error in VA's failure to award special monthly compensation 
to a veteran in 1954 for loss of creative organ when VA 
underwent department-wide review of claims).  A review of 
Pub. L. No. 427, 66 Stat. 296 reveals no provision in that 
law which mandates notification to its potential 
beneficiaries.   

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than July 30, 1997, for special 
monthly compensation under 38 U.S.C.A. § 1114(k) on account 
of loss of use of a creative organ is denied.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

